DETAILED ACTION
	This action is in response to application 17/122290, filed on 12/15/2020. Claims 1-20 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim recites “a computer program product” comprising “media” and because said “media” may be construed as non-statutory “transitory” media. To overcome the instant rejection, Applicants are encouraged to amend the instant claim to recite “non-transitory computer-readable storage media” or similar. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 9-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gulwani et al., “Spreadsheet Data Manipulation Using Examples,” hereinafter “Gulwani.”
	Regarding claim 1, Gulwani anticipates “A method implemented by one or more processors, the method comprising: 
receiving a first example comprising input provided in a first cell in a spreadsheet; (see, e.g., Gulwani pg. 97; “we developed a programming by example (PBE), or inductive synthesis, methodology that has produced synthesizers that can automatically generate a wide range of string/table manipulating programs in spreadsheets from input–output examples.”)
automatically synthesizing a plurality of candidate programs comprising a first set of candidate programs consistent with the first example, wherein each candidate program in the first set of candidate programs comprises at least one function in a spreadsheet programming language and, when the candidate program is executed, the candidate program generates output that matches the first example; (see, e.g., Gulwani pg. 98; “Algorithm for synthesizing consistent programs: Our synthesis algorithm for language L applies two key procedures: (i) generate learns the set of all programs, represented using data structure D, that are consistent with a given single example. (ii) Intersect intersects these sets (each corresponding to a different example).”)
ranking the plurality of candidate programs; (see, e.g., Gulwani pg. 98; and 
storing a highest-ranked program of the plurality of candidate programs in association with the first cell in the spreadsheet.” (see, e.g., Gulwani pg. 98; “In one model, the user runs the top-ranked synthesized program on other inputs in the spreadsheet and checks the outputs produced by the program.”).
Regarding claim 2, Gulwani anticipates “The method according to claim 1, further comprising receiving a second example comprising input provided in a second cell in the spreadsheet, and wherein the plurality of candidate programs that is automatically synthesized further comprises a second set of candidate programs consistent with the second example, wherein each candidate program in the second set of candidate programs comprises at least one function in the spreadsheet programming language and, when the candidate program is executed, the candidate program generates output that matches the second example.” (see, e.g., Gulwani pg. 98; “The synthesizer can show the top k programs or walk the user through the data structure that succinctly represents all consistent programs and let the user select a program.”; “The differences between different programs can be explained by synthesizing a distinguishing input on which the programs behave differently. The user can reapply the synthesizer with the distinguishing input and its desired output as an additional example.”).
Regarding claim 3, Gulwani anticipates “The method according to claim 2, further comprising: prior to the ranking the plurality of candidate programs, removing, from the plurality of candidate programs, candidate programs that are not included in both the first set of candidate programs and the second set of candidate programs.” (see, e.g., Gulwani pg. 98; “A program that is undefined on any test input or generates an output whose characteristics are different from that of training outputs can be ranked lower.”).
Regarding claim 4, Gulwani anticipates “The method according to claim 1, further comprising: determining at least one additional cell in the spreadsheet that is related to the first cell; and storing the highest-ranked program in association with each of the at least one additional cell in the spreadsheet that is related to the first cell.” (see, e.g., Gulwani pg. 98; “The synthesizer can show the top k programs or walk the user through the data structure that succinctly represents all consistent programs and let the user select a program.”; “The differences between different programs can be explained by synthesizing a distinguishing input on which the programs behave differently. The user can reapply the synthesizer with the distinguishing input and its desired output as an additional example.”).
Regarding claim 5, Gulwani anticipates “The method according to claim 1, further comprising obtaining program input data from at least one data source cell in the spreadsheet, wherein at least one candidate program in the first set of candidate programs, when executed, uses, as input, the program input data obtained from the at least one data source cell in the spreadsheet.” (see, e.g., Gulwani pg. 98; “The synthesizer can show the top k programs or walk the user through the data structure that succinctly represents all consistent programs and let the user 
Regarding claim 9, Gulwani anticipates “The method according to claim 1, wherein in the automatically synthesizing the plurality of candidate programs comprising the first set of candidate programs consistent with the first example: a data type of the first example is determined, and execution of programs having output data types that do not match the data type of the first example is avoided.” (see, e.g., Gulwani pg. 98; “A program that is undefined on any test input or generates an output whose characteristics are different from that of training outputs can be ranked lower.”).
Regarding claim 10, Gulwani anticipates “The method according to claim 9, wherein: the data type of the first example is determined to be a numeric data type or a date data type, and execution of programs having output data types that do not match the numeric data type or the date data type is avoided.” (see, e.g., Gulwani pg. 98; 102).
Regarding claim 11, Gulwani anticipates “The method according to claim 1, wherein in the automatically synthesizing the plurality of candidate programs comprising the first set of candidate programs consistent with the first example: program input data is obtained from a data source cell in the spreadsheet or from an external data source, a data type of the program input data is determined, and execution of programs having input data types that do not match the data type of the program input data is avoided.” (see, e.g., Gulwani pg. 98; “A program that is undefined on any test input or generates an output whose characteristics are different from that of training outputs can be ranked lower.”).
Regarding claim 12, Gulwani anticipates “The method according to claim 1, wherein in the automatically synthesizing the plurality of candidate programs comprising the first set of candidate programs consistent with the first example: a range of acceptable output data values is determined, and execution of programs having output data values falling outside of the range of acceptable output data values is avoided.” (see, e.g., Gulwani pg. 98; “A program that is undefined on any test input or generates an output whose characteristics are different from that of training outputs can be ranked lower.”).
Regarding claim 13, Gulwani anticipates “The method according to claim 1, wherein in the ranking the plurality of candidate programs, candidate programs having more frequently used functions are ranked higher than candidate programs having less frequently used functions.” (see, e.g., Gulwani pg. 104; “suppose that a table program P0 uses a filter program F0, while another table program P1 uses a filter program F1 that builds the same map as F0, but whose condition is a conjunction of fewer predicates than the condition of F0. Then, we prefer P1, as the condition used by F1 is intuitively more general.”).
Regarding claim 14, Gulwani anticipates “The method according to claim 13, wherein the ranking the plurality of candidate programs comprises: for each of the plurality of candidate programs: assigning a score to each of a plurality of functions in the candidate program based on a frequency of use of the function; and determining an overall score for the candidate program based on the scores assigned to each of the plurality of functions in the candidate program; and ranking the plurality of candidate programs based on the overall scores.” (see, e.g., Gulwani pg. 104; “suppose that a table program P0 uses a filter program F0, while another table program P1 uses a filter program F1 that builds the same map as F0, but whose condition is a conjunction of fewer predicates than the condition of F0. Then, we prefer P1, as the condition used by F1 is intuitively more general.”).
Regarding claim 15, Gulwani anticipates “The method according to claim 1, wherein in the ranking the plurality of candidate programs, candidate programs that use a smaller total number of functions are ranked ahead of candidate programs that use a larger total number of functions.” (see, e.g., Gulwani pg. 98, 103; “We prefer expressions of smaller depth (fewer nested chains of Select expressions)”).
Regarding claim 16, Gulwani anticipates “The method according to claim 1, wherein in the ranking the plurality of candidate programs, candidate programs that use a smaller number of levels of nested functions are ranked ahead of candidate programs that use a larger number of levels of nested functions.” (see, e.g., Gulwani pg. 98, 103; “We prefer expressions of smaller depth (fewer nested chains of Select expressions)”).
Regarding claim 17, Gulwani anticipates “The method according to claim 1, further comprising: obtaining a corpus of spreadsheets; analyzing the corpus of spreadsheets to obtain a plurality of program idioms, each comprising a plurality of functions in the spreadsheet programming language; and automatically synthesizing additional candidate programs in the first set of candidate programs consistent with the first example, wherein: each of the additional candidate programs comprises at least one of the plurality of program idioms and, when the candidate program is executed, the candidate program generates output that matches the first example; and one or more of the additional candidate programs further comprises at least one function in the spreadsheet programming language.” (see, e.g., Gulwani pg. 98, 104; “suppose that a table program P0 uses a filter program F0, while another table program P1 uses a filter program F1 that builds the same map as F0, but whose condition is a conjunction of fewer predicates than the condition of F0. Then, we prefer P1, as the condition used by F1 is intuitively more general.”).
Regarding claim 18, Gulwani anticipates “The method according to claim 1, further comprising: analyzing at least one online resource to obtain a plurality of program idioms, each comprising a plurality of functions in the spreadsheet programming language; and automatically synthesizing additional candidate programs in the first set of candidate programs consistent with the first example, wherein each of the additional candidate programs comprises at least one of the plurality of program idioms and, when the candidate program is executed, the candidate program generates output that matches the first example.” (see, e.g., Gulwani pg. 98, 104; “suppose that a table program P0 uses a filter program F0, while another table program P1 uses a filter program F1 that builds the same map as F0, but whose condition is a conjunction of fewer predicates than the condition of F0. Then, we prefer P1, as the condition used by F1 is intuitively more general.”).
Regarding claim 19, Gulwani anticipates “A computer program product comprising one or more computer-readable storage media having program instructions collectively stored on the one or more computer-readable storage media, the program instructions executable to: 
receive a first example comprising user input provided in a first cell in a spreadsheet and a second example comprising user input provided in a second cell in the spreadsheet; (see, e.g., Gulwani pg. 97; “we developed a programming by 
automatically synthesize a first set of programs consistent with the first example and a second set of programs consistent with the second example, wherein each program in the first set of programs generates output that matches the first example when the program is executed and each program in the second set of programs generates output that matches the second example when the program is executed; generate a plurality of candidate programs by determining an intersection of the first set of programs and the second set of programs; (see, e.g., Gulwani pg. 98; “Algorithm for synthesizing consistent programs: Our synthesis algorithm for language L applies two key procedures: (i) generate learns the set of all programs, represented using data structure D, that are consistent with a given single example. (ii) Intersect intersects these sets (each corresponding to a different example).”)
rank the plurality of candidate programs; (see, e.g., Gulwani pg. 98; “Ranking: We develop a scheme that ranks programs, preferring programs that are more general. Each ranking scheme is inspired by Occam’s razor, which states that a smaller and simpler explanation is usually the correct one. We define a partial order relationship between programs to compare them.”)
determine a highest-ranked program of the plurality of candidate programs; and replace the user input provided in the first cell in the spreadsheet and the user input provided in the second cell in the spreadsheet with the highest-ranked program.” (see, e.g., Gulwani pg. 98; “In one model, the user runs the top-ranked synthesized program on other inputs in the spreadsheet and checks the outputs produced by the program.”; “The synthesizer can show the top k programs or walk the user through the data structure that succinctly represents all consistent programs and let the user select a program.”).
Regarding claim 20, Gulwani anticipates “A system comprising: a processor, a computer-readable memory, one or more computer-readable storage media, and program instructions collectively stored on the one or more computer-readable storage media, the program instructions executable to: 
receive a first example comprising input provided in a first cell in a spreadsheet; (see, e.g., Gulwani pg. 97; “we developed a programming by example (PBE), or inductive synthesis, methodology that has produced synthesizers that can automatically generate a wide range of string/table manipulating programs in spreadsheets from input–output examples.”)
automatically synthesize a plurality of candidate programs comprising a first set of candidate programs consistent with the first example, wherein each candidate program in the first set of candidate programs comprises at least one function in a spreadsheet programming language and, when the candidate program is executed, the candidate program generates output that matches the first example; (see, e.g., Gulwani pg. 98; “Algorithm for synthesizing consistent programs: Our synthesis algorithm for language L applies two key procedures: (i) generate learns the set of all programs, represented using data structure D, that are consistent with a given single example. (ii) Intersect intersects these sets (each 
rank the plurality of candidate programs; (see, e.g., Gulwani pg. 98; “Ranking: We develop a scheme that ranks programs, preferring programs that are more general. Each ranking scheme is inspired by Occam’s razor, which states that a smaller and simpler explanation is usually the correct one. We define a partial order relationship between programs to compare them.”) and 
store a highest-ranked program of the plurality of candidate programs in association with the first cell in the spreadsheet.” (see, e.g., Gulwani pg. 98; “In one model, the user runs the top-ranked synthesized program on other inputs in the spreadsheet and checks the outputs produced by the program.”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gulwani.
Regarding claim 6, Gulwani discloses “The method according to claim 1,” but does not appear to disclose the limitation “further comprising obtaining program input data from at least one external data source, wherein at least one candidate program in the first set of candidate programs, when executed, uses, as input, the program input data obtained from the at least one external data source.” However, on or before the effective filing date of the instant application, external data sources were known in the art. Official Notice is hereby invoked to that effect. Also on or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to try to combine the noticed external data sources with the spreadsheet program synthetization of Gulwani, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability to expand the scope of applicability of Gulwani to include additional data sources. Accordingly, the instant claim is unpatentable over Gulwani.
Regarding claim 7, Gulwani renders obvious “The method according to claim 6, wherein the at least one external data source comprises an enterprise knowledge base.” On or before the effective filing date of the instant application, enterprise knowledge bases were known in the art. Official Notice is hereby invoked to that effect. Also on or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to try to combine the noticed enterprise knowledge bases with the spreadsheet program synthetization of Gulwani, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability to expand the scope of applicability of Gulwani to include additional data sources. Accordingly, the instant claim is unpatentable over Gulwani.
Regarding claim 8, Gulwani renders obvious “The method according to claim 6, wherein the at least one external data source is included in an external data source mapping that is associated with the spreadsheet and that includes references to a plurality of external data sources.” On or before the effective filing date of the instant application, external data sources were known in the art. Official Notice is hereby invoked to that effect. Also on or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to try to combine the noticed external data sources with the spreadsheet program synthetization of Gulwani, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability to expand the scope of applicability of Gulwani to include additional data sources. Accordingly, the instant claim is unpatentable over Gulwani.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D. COYER whose telephone number is (571) 270-5306 and whose fax number is (571) 270-6306.  The examiner normally can be reached via phone on Monday-Friday 12pm-10pm Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen, can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information 

/Ryan D. Coyer/Primary Examiner, Art Unit 2191